Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
A pesar de que el resultado a que se-llega en la opinión mayoritaria emitida en el presente caso es uno correcto, no podemos brindarle nuestra conformidad a la misma. Ello por razón de que la mayor parte de los fundamentos que se aducen, en apoyo del resultado a que se llega, es contradictoria y errónea en derecho.
rH
Los hechos son de fácil comprensión. Determinada causa probable para arresto contra Isabel Félix Avilés por una supuesta infracción a la Ley de Sustancias Controladas de Puerto Rico, la mencionada ciudadana prestó —a través de documento a esos efectos expedido por la Compañía de Fianzas de Puerto Rico— la fianza de $3,000 que el foro judicial le requiriera para poder permanecer en libertad.
Señalada y celebrada la vista preliminar que contempla el inciso (c) de la Regla 23 de Procedimiento Criminal, 34 L.PR.A. *485Ap. II, el Tribunal de Distrito de Puerto Rico, Sección de Vistas Preliminares de Ponce, determinó inexistencia de causa probable. En consecuencia, dicho foro judicial decretó y ordenó —conforme establece la citada Regla 23(c)— la “exoneración” de Isabel Félix Avilés y que ésta fuera “puesta en libertad”.
Inconforme con dicha decisión judicial, el Ministerio Fiscal acudió —acorde establece la Regla 24(c) Procedimiento Criminal, 34 L.PR.A. Ap. II— ante un magistrado del Tribunal Superior de Puerto Rico, Sala de Ponce, en solicitud de una vista preliminar “en alzada”. A pesar de que la señora Félix Avilés nunca fue informada de la acción del Ministerio Fiscal, como tampoco fue nunca citada para la celebración de la vista preliminar “en alzada”, un magistrado del Tribunal Superior de Puerto Rico, Sala de Ponce, determinó la existencia de causa probable en su contra por una supuesta infracción a la mencionada Ley de Sustancias Controladas.
Radicado el correspondiente pliego acusatorio por el Ministe-rio Fiscal, se señaló el acto de lectura de acusación ante el Tribunal Superior de Puerto Rico, Sala de Ponce. El mismo no pudo ser llevado a cabo en vista de la “incomparecencia” de la señora Félix Avilés, la cual no había podido ser citada para dicho acto. Ante esta situación, el tribunal de instancia requirió de la Compañía de Fianzas de Puerto Rico que mostrara causa por la cual no debía proceder a dictar sentencia conñscatoria de la fianza prestada. La Compañía de Fianzas, en la vista a esos efectos celebrada, en adición a manifestar que no había podido localizar a la mencionada ciudadana planteó, como “defensa”, el hecho de que la fianza por ella prestada había quedado extinguida al original-mente determinarse la inexistencia de causa probable y, por ende, la exoneración de la señora Félix Avilés. Ello no obstante, el tribunal de instancia dictó sentencia confiscatoria de la fianza en controversia.
Inconforme, la Compañía de Fianzas de Puerto Rico acudió ante este Tribunal en revisión de la sentencia emitida. Expedimos el auto radicado.
*486HH
El Tribunal comienza su exposición, doctrinaria aseverando que, conforme las disposiciones pertinentes de las Reglas de Procedimiento Criminal, “el propósito de la imposición de fianza antes de la convicción a un imputado de delito es . . . garantizar [la comparecencia de éste] a las diversas etapas del proceso iniciado en su contra”. (Énfasis suplido). Opinión mayoritaria, pág. 481.
Por otro lado, la mayoría del Tribunal correctamente reconoce y expone que, al amparo de lo establecido en el inciso (c) de la Regla 23 de Procedimiento Criminal, ante, la determinación de no causa probable en la vista preliminar inicial tiene la consecuencia inexorable de exonerar al acusado de todo cargo o imputación que pesara en su contra y que, en consecuencia, para que el tribunal pueda tener jurisdicción sobre la persona de éste para posterior-mente poder celebrar, al amparo de lo dispuesto por la Regla 24(c) de Procedimiento Criminal, ante, una vista preliminar “en alza-da”, dicha persona tiene que obligatoriamente ser citada para la misma.
La Mayoría, sin embargo, incorrectamente expresa y resuelve que el “hecho de que la determinación de no causa en la vista preliminar inicial conlleve la exoneración y liberación del impu-tado, no implica que la fianza se extinga en ese preciso instante”, ello en vista de que “[sjencillamente el proceso penal no ha culminado y, luego de seguirse el procedimiento establecido [(ser citado)], el imputado puede estar sujeto a cumplir las órdenes del tribunal”. (Énfasis suplido.) Opinión mayoritaria, pág. 482.
Finalmente, la Mayoría resuelve que procede la revocación de la sentencia mediante la cual el Tribunal Superior de Puerto Rico, Sala de Ponce, decretó la confiscación de la fianza que había prestado la Compañía de Fianzas de Puerto Rico a favor de la Sra. Isabel Félix Avilés.
Como fundamento en apoyo de dicha correcta conclusión, la Mayoría innecesariamente aduce — dados los hechos particula-res de este caso, en específico, en virtud de la determinación de *487inexistencia de causa en la vista 'preliminar inicial— que el tribunal de instancia, al determinar causa probable contra la referida ciudadana en la “vista” preliminar “en alzada”, carecía de jurisdicción sobre la persona de la “imputada” Félix Avilés por razón de que la misma no había sido citada para dicha vista “en alzada”.
I — i hH
Las contradicciones en que incurre y los errores que comete la Mayoría del Tribunal resultan ser obvios.
Establece el inciso (c) de la Regla 23 de las Reglas de Procedimiento Criminal, ante, según la misma ha sido enmenda-da,(1) que:
(c) Procedimiento durante la vista. Si la persona compareciere a la vista preliminar y no renunciare a ella, el magistrado deberá oír la prueba. La vista será privada a menos que al comenzar la misma la persona solicitare que fuere pública. La persona podrá contrainterrogar a los testigos en su contra y ofrecer prueba en su favor. El fiscal podrá estar presente en la vista y podrá también interrogar y contrainterrogar a todos los testigos y ofrecer otra prueba. Al ser requerido para ello el fiscal pondrá a disposición de la persona las declaraciones juradas que tuviere en su poder de los testigos que haya puesto a declarar en la vista. Si a juicio del magistrado la prueba demostrare que existe causa probable para creer que se ha cometido un delito y que la persona lo cometió, el magistrado detendrá inmediatamente a la persona para que res-ponda por la comisión de un delito ante la sección y sala correspon-diente del Tribunal de Primera Instancia; de lo contrario exonerará a la persona y ordenará que sea puesta en libertad. El magistrado podrá mantener en libertad a la persona bajo la misma fianza, condiciones o ambas que le hubiere impuesto un magistrado al ser arrestada, alterar las mismas o imponer una fianza o condición de acuerdo con la Regla 218(c) si ésta no se le hubiese impuesto, y si a juicio del magistrado ello fuere necesario. No obstante lo anterior el *488magistrado no podrá alterar la fianza fijada o condición impuesta por un magistrado de categoría superior, a menos que en la vista preliminar se determine causa probable por un delito inferior al que originalmente se le imputó a la persona. Después de que terminare el procedimiento ante él, el magistrado remitirá inmediatamente a la secretaría de la sección y sala correspondiente del Tribunal de Primera Instancia .todo el expediente relacionado con dicho proce-dimiento, incluyendo cualquier fianza prestada. En el expediente se hará constar la fecha y el sitio de la vista preliminar, las personas que a ella comparecieron y la determinación del magistrado. (Énfasis suplido.)
Como podemos notar, el transcrito inciso (c) de la Regla 23 de Procedimiento Criminal, ante, básicamente contempla dos situa-ciones, o determinaciones, por parte del magistrado que preside la vista preliminar: (1) determinación de causa por determinado delito —el cual puede ser el mismo delito grave por el cual originalmente se determinó causa probable para arresto, otro delito grave distinto al imputado originalmente o por un delito menor incluido— y (2) la determinación de inexistencia de causa probable para acusar, esto es, por “ningún” delito.
En la primera de ellas, una vez el magistrado determina causa por un delito en particular, procede la “detención” del imputado para que responda por dicho delito ante la sección y sala con competencia del Tribunal de Primera Instancia. A todos los fines jurídicos, esta determinación de causa probable bajo la Regla 23(c), ante, suplanta totalmente la determinación que originalmente se hiciera en la vista de “causa probable para arresto”. Es precisamente debido a ello que el magistrado está autorizado: (1) a ratificar la fianza que originalmente le fuera fijada al imputado o (2) a alterar la misma, ya fuere aumentado la cuantía de la fianza, ya imponiendo una de las condiciones contempladas en la Regla 218(c) de Procedimiento Criminal, 34 L.PR.A. Ap. II, o ya reduciendo la cuantía de la fianza o eliminando una condición anteriormente impuesta, ello excepto *489en la situación expresamente prohibida por la citada Regla 23(c). (2)
En la segunda de las situaciones contempladas, esto es, en la que el magistrado determina inexistencia total de causa probable, la Regla 23(c) de Procedimiento Criminal, ante, específicamente dispone, en términos genéricos, que en dicha situación se “exo-nerará a la persona y [se] ordenará que sea puesta en libertad”. Dicha oración es de particular y singular importancia. Debe mantenerse presente que la misma contempla e incluye dos situaciones distintas: (1) la del imputado que comparece a la vista todavía bajo custodia, por no haber podido prestar la fianza, y (2) la del imputado en libertad bajo fianza. En relación con ambas situaciones, repetimos, la Regla 218(c) de Procedimiento Criminal, ante, establece, como consecuencia de la determinación de inexistencia de causa, que el magistrado lo “exonerará” y “orde-nará que [dicha persona] sea puesta en libertad”. (Énfasis supli-do.)
En lo pertinente al caso ante nuestra consideración, específicamente respecto a un imputado de delito que comparece a la vista preliminar estando en libertad bajo fianza, dicha disposición no puede tener otra consecuencia que no sea que la fianza, bajo la cual dicho imputado hasta ese momento se encon-traba en la libre comunidad, queda automáticamente cancelada o extinguida. En otras palabras, al ordenarse la “libertad” de la persona se está decretando la libertad incondicional de la misma.
Así es que, correcta y tradicionalmente, se han interpretado las transcritas disposiciones de la Regla 23(c) de Procedimiento Criminal a través de los años. Evidencia fehaciente de ello lo constituye lo expuesto en la publicación, intitulada El Derecho a la Fianza en Puerto Rico (Taller de Reglas de Procedimiento Criminal. Documento de Trabajo: La Fianza), realizada por el *490Secretariado de la Conferencia Judicial de este Tribunal Supremo en 1989.
Luego de hacer una relación de las enmiendas de que habían sido objeto las Reglas de Procedimiento Criminal relativas a la materia de la fianza hasta el mencionado año de 1989, el Secreta-riado énumera, y describe, otros proyectos de ley, relativos a la fianza, que fueron radicados durante la “década de los ochenta” y que no fueron aprobados por la Asamblea Legislativa.
En relación a ello, copiamos literalmente lo expresado por el Secretariado en dicha ocasión.
III. OTRA LEGISLACION PROPUESTA DURANTE LA DE-CADA DE LOS 80
A continuación se hace mención de algunas medidas propuestas durante la década del 80, en relación con la materia de la fianza.
Estas medidas fueron presentadas para consideración, tanto de la Cámara de Representantes como de el Senado, y aunque no fueron aprobadas, permiten detectar tendencias y visiones filosóficas en relación con este asunto.
4. Por otro lado, en el año de 1984, se presentó el proyecto del Senado 1118, cuyo objetivo era enmendar las Reglas de Procedi-miento Criminal de 1963, para evitar la cancelación de la fianza hasta tanto no transcurra el término para revisar la determina-ción de no causa probable.
5. En el año de 1985, se presenta el Proyecto del Senado 0146/PC 209, el cual tiene el propósito de enmendar las Reglas 23 y 219 de Procedimiento Criminal, para ordenar que se mantenga vigente la fianza por el término que tiene el fiscal para revisar la determi-nación de no causa probable o causa probable por un delito inferior al imputado. Este proyecto es análogo al Proyecto 1118 de 1984. La situación que pretende remediar es obvia, toda vez que al no determinarse causa se puede retirar la fianza y el acusado queda en libertad sin más restricción. El fiscal cuenta con un período de sesenta (60) días para ir en alzada, en cuyo caso no hay nada que garantice la comparecencia del acusado a los procedimientos pos-teriores en caso de que se determine causa en alzada. (Énfasis suplido.) El Derecho a la Fianza en Puerto Rico, ante, págs. 22-25.
No debe haber la menor duda, en consecuencia, de que determinada la inexistencia de causa probable en la vista preli-*491minar que se celebra al amparo de las disposiciones de. la Regla 23(c) de Procedimiento Criminal, ante, no sólo procede que se decrete la “exoneración y libertad” de dicho ciudadano, sino que la cancelación de la fianza bajo la cual el imputado se encontraba en “libertad condicionada”, quedando el mismo incondicionalmente en libertad sin ninguna clase de “atadura”.
Ello no obstante, nuestro ordenamiento jurídico le concede al Estado una segunda y última(3) oportunidad para demostrar que cuenta con suficiente prueba para procesar criminalmente a dicho ciudadano. Esa oportunidad se la brinda el Estado a través de las disposiciones de la Regla 24(c) de Procedimiento Criminal, ante, la cual dispone que:
(c) Efectos de la determinación de no haber causa probable. Si luego de la vista preliminar, en los casos en que corresponda celebrar la misma, el magistrado hiciere una determinación de que no existe causa probable, el fiscal no podrá presentar acusación alguna. En tal caso o cuando la determinación fuere la de que existe causa por un delito inferior al imputado, el fiscal podrá someter el asunto de nuevo con la misma o con otra prueba a un magistrado de categoría superior del Tribunal de Primera Instancia. (Enfasis suplido.)
Como correctamente se señala en la opinión mayoritaria, hemos expresado que esta “segunda vista preliminar no es una apelación sino que es vista independiente, separada, y distinta . . .”. Pueblo v. Tribunal Superior, 96 D.P.R. 237, 239 (1968). Véanse, además: Pueblo v. Cruz Justiniano, 116 D.P.R. 28 (1984); Pueblo v. Méndez Pérez, 120 D.P.R. 137 (1987).
Hemos, adicionalmente, resuelto que la persona que fue “exonerada”, y cuya “libertad” fue ordenada, como consecuencia de .la determinación de inexistencia de causa probable que hiciera el magistrado que presidió la vista preliminar iniciaí, tiene, por imperativo del debido procedimiento de ley, que ser debidamente citada para la celebración de esta segunda vista preliminar. Pueblo v. Méndez Pérez, ante.
*492A esos efectos hemos decidido que si, luego de que se haya decretado por el magistrado la inexistencia de causa probable, el fiscal inmediatamente informa de su intención y propósito de acudir “en alzada”, bajo las disposiciones de la citada Regla 24(c), ante un magistrado del Tribunal Superior, el tribunal podrá en ese momento citar al ciudadano para la referida “vista en alzada” y que esa citación cumple con el requisito constitucional de debido proceso de ley. Pueblo v. Méndez Pérez, ante.
El único efecto que tiene esta “citación” así realizada, sin embargo, es el de hacer innecesaria la posterior emisión de una citación oficial —y su diligenciamiento— por parte del Tribunal Superior luego de que el fiscal radique su escrito ante dicha Sección en solicitud de la “segunda” vista preliminar que contem-pla la Regla 24(c), ante. Ello no tiene el efecto, como parece sostener la mayoría del Tribunal, de hacer que permanezca vigente la fianza bajo la cual disfrutaba de libertad condicional el ciudadano.
Si ello fuera como sostiene la mayoría del Tribunal, esto es, que la fianza continúa vigente, no habría razón alguna para excarcelar a aquel imputado de delito que compareció a la vista preliminar todavía bajo custodia por no haber podido prestar la fianza exigídale, y que, luego de ser exonerado en la vista preliminar, el fiscal anuncia su intención de ir en alzada ante un magistrado del Tribunal Superior. Ello así, por cuanto “la exone-ración y decreto de libertad”, consecuencia de la determinación de inexistencia de causa, tiene que tener el mismo significado y. efecto jurídico para ambos: para el que está bajo custodia, su libertad física absoluta, y para el que está en libertad bajo fianza, su libertad incondicional.
Habiendo quedado extinguida o cancelada, ipso facto, la fianza que prestara la Compañía de Fianzas de Puerto Rico a favor de Isabel Félix Avilés, en el momento en que el magistrado determinó inexistencia de causa y ordenó su “exoneración y libertad” en la vista preliminar inicial, resulta innecesario y superfino el señalamiento —técnicamente correcto, dicho sea de paso— que hace la mayoría del Tribunal a los efectos de que el *493foro de instancia actuó sin jurisdicción al determinar causa probable en la “vista preliminar en alzada”.
> J — [
No obstante los erróneos fundamentos aducidos por la mayo-ría del Tribunal en apoyo de la Opinión y Sentencia emitida, no hay duda de que procede la revocación de la sentencia mediante la cual el tribunal de instancia ordenó la confiscación de la fianza prestada por la Compañía de Fianzas de Puerto Rico en el presente caso. Ello, por el fundamento de que habiéndose decre-tado lá inexistencia de causa probable en la vista preliminar inicial, la fianza prestada por dicha Compañía quedó cancelada. Es por ello que concurrimos con el resultado.

(1) Enmendada el 5 de junio de 1986, Art. 3 de la Ley Núm. 39 (1986 Leyes de Puerto Rico 104); el 19 de junio de 1987, Art. 6 de la Ley Núm. 29 (1987 Leyes de Puerto Rico 98), ef. 60 dias después de 19 de junio de 1987.


(2) Esto es, en la situación en que el magistrado que originalmente fijó la fianza, en la determinación de causa probable para arresto, lo fue un “magistrado de categoría superior” al que preside la vista preliminar y este último determina causa probable por el delito originalmente imputado al acusado.


(3) Véase, a esos efectos, Pueblo v. Cruz Justiniano, 116 D.P.R. 28, 30 (1984).